Citation Nr: 1540231	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-08 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as degenerative joint disease of the right knee.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for migraines. 

4.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2009 to July 2012.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2013 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of entitlement to service connection for degenerative joint disease of the right knee and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, a migraine disorder had its onset during service.

2.  The weight of the competent, persuasive evidence establishes that the Veteran has not had a seizure disorder at any point pertinent to this appeal.


CONCLUSIONS OF LAW

1.  A migraine disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a seizure disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

As the Board's decision to grant service connection for migraines herein constitutes a complete grant of such benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with respect to such claim. 

With respect to the claim for service connection for a seizure disorder, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2012, sent prior to the initial unfavorable rating decision issued in May 2013, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in conjunction with his seizure disorder claim in January 2013, and an addendum opinion was obtained in May 2013.  The Board finds that such VA examination report and accompanying addendum opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; as well as an examination.  The opinion offered by the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue of entitlement to service connection for a seizure disorder has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Treatment records show that in November 2010, the Veteran reported experiencing headaches two to three times each week.  January 2011 treatment notes from Dr. N.R. indicate that the Veteran had headaches for two to three weeks and was having two to three per week before his claimed seizure.  At the time of the appointment, the Veteran was having headaches almost every day.  They were not preceded by aura.  His headaches were throbbing and associated with nausea, dizziness, photophobia, sonophobia, and were aggravated by movement.  Dr. N.R. diagnosed the Veteran with migraine without aura.

During January 2011 treatment with Dr. N.R., the Veteran reported that he fell down in the kitchen and his wife witnessed him with stiffening of extremities and mild trembling.  He reported that his eyes were open and "staring in space" for approximately 30 seconds.  Afterwards, he was limp and awake, but not responding well.  He bit his lip, but did not have bladder incontinence, foaming in the mouth.  The Veteran was sent to the hospital and a CT scan was negative.  The Veteran had headaches before and after the spell.  Dr. N.R. indicated that the Veteran appeared to have a new onset of generalized seizures of unknown etiology.  The Veteran was prescribed Topamax.

A January 2011 EEG ordered by Dr. N.R. revealed normal findings.  No focal, diffuse, or generalized abnormalities were noted.  However, it was noted that the absence of epileptiform discharges during the EEG recording does not rule out the diagnosis of a seizure disorder.

February 2011 treatment records by Dr. N.R. indicate that both EEG and MRI results were unremarkable.

Treatment records dated from March 2011 and October 2011 from Dr. N.R. note that the Veteran experienced headaches but no seizures.  Dr. N.R. indicated that the Veteran was taking Topamax, Fioricet, and Maxalt for a seizure disorder.

In November 2011, the Veteran reported that had migraines without aura.  He was taking Topamax, Fioricet, and Maxalt.

February 2012 treatment records from Dr. N.R. indicate that the Veteran was having at least one headache each week.  Dr. N.R. noted that his assessment was migraine without aura.  The Veteran was prescribed Topamax, Fioricet, and Treximet for his migraines.  Dr. N.R. noted that the Veteran had not had any seizures since his last visit.  Dr. N.R. had prescribed the Keppra for a seizure disorder.

The record includes April 2012 private treatment records from a sleep specialist who indicated that the Veteran's past medical history included a seizure disorder.  The physician indicated that the Veteran was not currently taking any seizure medications.

In September 2012, the Veteran was afforded a VA general medical examination.  The examiner noted that the Veteran did not have a seizure disorder or migraine disorder.  However, the examiner did not review the claims file.

In January 2013, the September 2012 examiner provided an addendum opinion based on a review of the claims file.  The examiner noted that he reviewed the complete claims file, including records that were not available at the September 2012 examination, such as treatment records from Dr. N.R.  The examiner noted that Dr. N.R. indicated that the Veteran was treated for a seizure disorder and migraine headaches, but they do not "describe the initial assessment of [the Veteran], interpret the normal results of the brain MRI [taken in February 2011], or describe the etiology or nature of [the] seizure disorder that Dr. N.R. considered [the Veteran] to have."  The examiner noted that the Veteran reported that he had taken no seizure medication since June 2011.  As to headaches, the examiner noted that the Veteran was prescribed Fioricet, which is indicated primarily for tension headaches, and Treximet, which is primarily used to treat migraine headaches.  The examiner noted that the Veteran's private "progress notes do not include narrative that would provide significant insight on [the Veteran's symptoms] and condition.  The Veteran had reported that his headaches did not occur before his first reported seizure."

The examiner stated that the available evidence was not sufficient to diagnose a chronic migraine condition.  The examiner's rationale was that the Veteran has not sought or received any medical treatment for his recent headache symptoms, and the descriptions of pain to the examiner in September 2012 indicated pain of musculoskeletal origin in the rhomboid area of the upper back and/or in the neck muscles.  As to the claimed seizure disorder, the examiner stated that the information "falls considerably short of adequate for diagnostic purposes."  He stated that the initial notes form the neurologist had not been submitted and no EEG report was submitted.  He further stated that the treatment notes in the claims file are "lacking in a detailed discussion or narrative that would support or not support a diagnosis, such as what type of seizure did he have . . . and what is the presumed or suspected etiology?"  The examiner also noted that "[t]he most convincing evidence against a diagnosis of a chronic seizure disorder is the absence of another seizure since [A]pril of 2011."

January 2013 VA treatment records indicate that the Veteran was having migraines and was out of medication he received during active duty.

In April 2013, the examiner who conducted the September 2012 VA examination provided another opinion based on a review of the claims file.  The RO requested another opinion because the examiner did not comment on various private treatment records, including a January 2011 EEG, in his April 2013 report.  The examiner noted that medical records from treatment with Dr. N.R. indicate that no follow-up was explicitly recommended at the Veteran's last appointment in February 2012.  While the Veteran was treated by Dr. N.R., his physical examinations were consistently normal, and his January 2011 EEG was normal.  The examiner also reported that the Veteran's February 2011 MRI was normal.  The examiner noted that when the Veteran reported to the emergency room for an unrelated condition in August 2011, he told staff that he had migraines, but he did not mention a seizure history.  When the examiner interviewed the Veteran in September 2012, he stated that he had stopped taking his seizure medication in 2011, as instructed by his provider, and he did not have any seizures since his reported incidents in December 2010 and April 2011.  The examiner noted that when the Veteran established VA care in January 2013, he did not mention either headaches or a seizure history.  The examiner again concluded that there was not enough evidence to diagnose a chronic migraine condition, and that the information on a possible seizure disorder falls short of adequate for diagnostic purposes.

January 2014 VA treatment records indicate that the Veteran was having two migraines each week and was prescribed medication for his migraines.

The record also includes various statements from the Veteran.  On his November 2013 notice of disagreement, the Veteran stated that he experienced migraines multiple times a week.  He noted that when he has migraines, he is "bedridden for hours, sensitive to sound/light/movement; vomiting every time."

On his November 2013 notice of disagreement, the Veteran stated that he had not had a seizure since April 2011, but was diagnosed with a seizure disorder while at Fort Knox.  He further stated that "[b]eing diagnosed with seizures ruined [his] military career plans."  

Seizure Disorder

The Board finds that there is no medical evidence indicating that the Veteran has had a seizure disorder at any time during the appeal period.  The Board notes that treatment records from Dr. N.R. indicate that the Veteran had a history of a seizure disorder.  However, such treatment records do not establish that the Veteran has had a seizure disorder at any point pertinent to the appeal. 

In this case, the Board finds that the January 2013 VA examination report and May 2013 addendum opinion is the most probative medical evidence on the question of whether the Veteran has a diagnosis of a seizure disorder.  The examiner conducted an in-depth interview with the Veteran, and completed an extensive report detailing the Veteran's claimed seizure history.  The examiner reviewed the Veteran's claims file, described his symptoms, and provided reasoned analyses as to why the Veteran did not have a current seizure disorder.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  

In addition to the above, the Board has considered the Veteran's assertions that he has a seizure disorder.  Although, as indicated above, lay persons are competent to provide opinions on some medical issues, the specific issue of whether the Veteran currently has a seizure disorder falls outside the realm of common knowledge of a lay person.  Here, the Veteran is not competent to address the complex medical question of whether he has a seizure disorder, as this requires medical training, knowledge, and expertise.  See Jandreau, 492 F.3d at 1377.  As such, any lay assertions in this regard have no probative value.  

In other words, in this case, the Veteran can neither support his claim, nor counter the probative findings/opinions of the January 2013 VA examiner on the matter of current disability, on the basis of lay assertions, alone.  Notably, aside from filing a claim for a seizure disorder, the Veteran has not made any statements or submitted any evidence to specifically support a finding of a seizure disorder during the appeal period.  In this regard, the Veteran has claimed that he had seizures in December 2010 and April 2011.  However, he has not claimed that he has had any seizures since his separation from active duty service in July 2012.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought, and there is no contrary, competent evidence to support a finding of current disability, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the Board finds that the claim for service connection for a seizure disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Migraine Disorder

The Veteran claims that he has a current migraine disorder that had its onset during active duty service.  

As noted above, the Veteran's service treatment records indicate that he was diagnosed with migraines during service.  The Board notes that the September 2012 VA examiner provided opinions in September 2012, January 2013, and April 2013, stating that the Veteran did not have a current migraine disorder.  However, the Board finds that such opinions are not probative as the examiner did not provide an adequate rationale for his opinions. See Nieves-Rodriguez, supra.  In January 2013, the examiner stated that the evidence was not sufficient to diagnose a chronic migraine condition.  The examiner's rationale was that the Veteran has not sought or received any medical treatment for his recent headache symptoms, and the descriptions of pain to the examiner in September 2012 indicated pain of musculoskeletal origin in the rhomboid area of the upper back and/or in the neck muscles.  However, the examiner did not address the Veteran's prior migraine diagnoses.  In April 2013, the examiner provided another negative opinion; however, again, he did not address the Veteran's diagnoses in the medical record.

The Board finds that the Veteran has competently, credibly, and consistently reported that his migraines began during his military service and have existed to the present time.  The Veteran's service treatment records clearly show diagnoses of and treatment for migraines.  After the Veteran's separation from service in July 2012, the Veteran was treated for migraines.  In this regard, VA treatment records dated in January 2013 indicate that the Veteran had migraines and had been taking take migraine medication prescribed during service.  The Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his headache problems began and the continuity of such symptomatology.  Moreover, such is supported by his consistent statements throughout the course of his appeal.  

Therefore, the Board resolves all doubt in her favor and finds that the Veteran's migraine disorder had its onset during military service.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a seizure disorder is denied.

Service connection for migraines is granted.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for a right knee disability and bilateral plantar fasciitis so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

Right Knee Disability

The Veteran contends that he has a current right knee disability, which had its onset during active duty service.

The Veteran was afforded a VA examination in September 2012. The examiner noted that the Veteran's right knee examination was normal.  He had full range of motion, no crepitus, and no joint instability.  X-rays were unremarkable, joint spaces were normal, and no sign of degenerative joint disease was seen.  The examiner also noted that the Veteran saw a provider once for right knee pain in early 2010 and had an x-ray that was negative.  

The Board finds that a new VA examination is warranted regarding the Veteran's claimed right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  The Board finds that the September 2012 examination report is inadequate because it did not address all of the relevant service treatment records reflecting complaints of right knee pain.  The September 2012 examiner reported that the Veteran only complained of knee pain once in January 2010.  However, the Board notes that December 2009 service treatment records indicate that the Veteran was treated for knee pain.  He experienced pain while walking up and down hills.  The treating physician noted that the Veteran had a normal range of motion, but heard the Veteran's knee pop when he did a deep knee bend.  There was tenderness to palpation on the medial patellar tendons.  The assessment was "runner's knee."

Service treatment records dated in January 2010 indicate that the Veteran had right knee pain for the last month.  He was diagnosed with "runner's knee," and was instructed to strengthen the supporting muscles.  The Veteran stated that he heard popping sounds when extending the knee with weight.  He reported occasionally instability, but denied mechanical symptoms and complained of minimal swelling.  Functional tests revealed audible popping and medial knee pain at the patella.  

April 2010 service treatment records indicate that the Veteran complained of right knee pain six months ago.  The Veteran reported that he was originally told he had "runner's knee."  He had physical therapy in late December, and the physical therapist opined that the Veteran had a pinched nerve.  The Veteran reported that his pain had worsened.

Although the September 2012 examiner found that the Veteran did not have a current disability, he did not address the Veteran's prior diagnosis of "runner's knee."  The Board further notes that the Veteran's claimed right knee disability may have worsened since his September 2012 VA examination.  On his November 2013 notice of disagreement, the Veteran reported that he has knee pain every day and he experiences pain while walking or bending.

In view of the foregoing, the AOJ should schedule the Veteran for a new VA examination to determine the nature and etiology of any current right knee disability that has been present at any time since July 27, 2012 (the day following the Veteran's separation from active duty).  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  If the examiner finds that the Veteran does not have a right knee disability, he or she should reconcile such finding with the conflicting evidence of record showing a diagnosis of "runner's knee."

Bilateral Plantar Fasciitis

The Veteran contends that he currently has bilateral plantar fasciitis as a result of his active duty service.

In September 2012, the Veteran was afforded a VA examination in connection with his claim for service connection for bilateral plantar fasciitis.  The examiner noted that the Veteran had never had a foot condition.  On examination, the Veteran's gait and movement were fluid, relaxed, and balanced.  His foot examination was bilaterally normal.  Sensation, pulses, and capillary refill were intact.  His skin appeared healthy, and there was no discoloration or chronic changes.  There was no sign of abnormal weight-bearing.  His feet had full range of motion.  Imaging studies did not reveal abnormal findings.  The examiner noted that he reviewed the claims file, and the Veterans' record revealed two acute episodes of symptoms or injuries to a single foot in May 2011 and May 2012.  There was no follow up noted.  The examiner noted that the Veteran's records did not mention plantar fasciitis.  The examiner found that, on physical examination, there was no objective evidence of plantar fasciitis or of any chronic condition of the feet.

Although the September 2012 examiner found that the Veteran did not have a current bilateral foot disability, the Board finds that evidence submitted since such examination indicates that the Veteran has been diagnosed with bilateral plantar fasciitis.  In this regard, January 2013 VA treatment records note a diagnosis of plantar fasciitis, and gel heel cups were ordered for the Veteran's pain.  January 2014 VA treatment records also indicate that the Veteran had plantar fasciitis.  He was referred to a podiatrist to get orthotics.   Furthermore, the Veteran reported in his November 2013 notice of disagreement, that every morning he has a burning pain in his feet.  He stated that he cannot walk more than 50 to 100 feet without having to sit down due to pain.  He reported that custom insoles have not eased the pain.

In light of the recent diagnoses of bilateral plantar fasciitis since the September 2012 VA examination, the Board finds that remand for an updated VA examination is needed to determine the nature and etiology of the Veteran's claimed bilateral plantar fasciitis.

On remand, to ensure that all due process met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Billings, Montana, dated to January 2014; however, more recent records may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 2014.  The AOJ must follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to include private medical records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his claimed right knee disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

(A)  The examiner should identify all current right knee disabilities.  If he or she determines that the Veteran does not have a current right knee disorder, such finding should be reconciled with the remainder of the evidence of record, to include the Veteran's prior diagnosis of "runner's knee," as well as his complaints of knee pain.

(B)  For each right knee disorder found to be present, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service.  

In offering any opinion, the examiner should consider the entire record, to include the Veteran's service treatment records showing reports of knee pain, his post-service medical records, as well as his statements that he has experienced knee pain since active duty.

Any opinions expressed must be accompanied by a complete rationale.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his claimed bilateral plantar fasciitis.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

(A)  The examiner should identify all current foot disabilities.  If he or she determines that the Veteran does not have a current foot disorder, such finding should be reconciled with the remainder of the evidence of record, to include the Veteran's diagnosis of plantar fasciitis in January 2013 and January 2014.

(B)  For each foot disorder found to be present, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service.  

In offering any opinion, the examiner should consider the entire record, to include the Veteran's post-service medical records and his statements that he has experienced foot pain since active duty.

Any opinions expressed must be accompanied by a complete rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


